578 F.2d 799
Pat STANDS OVER BULL, Plaintiff-Appellant,v.The CROW TRIBE OF INDIANS OF MONTANA, the Crow Indian TribalCouncil, and Forest Horn, Chairman of the CrowTribal Council, Defendants-Appellees.
No. 78-1142.
United States Court of Appeals,Ninth Circuit.
June 30, 1978.Rehearing Denied July 19, 1978.

R. Dennis Ickes, of Stringham, Larsen, Mazuran & Sabin, Salt Lake City, Utah, for plaintiff-appellant.
Thomas K. Schoppert, of Lynaugh, Fitzgerald, Schoppert, Skaggs & Essman, Billings, Mont., for Crow Tribe of Indians of Montana, Crow Tribal Council and Forest Horn, Crow Tribal Chairman.
Appeal from the United States District Court for the District of Montana-Billings Division, 442 F.Supp. 360.
Before MERRILL and SNEED, Circuit Judges, and EAST,* Senior District Judge.
We, sua sponte, withdraw our previous opinion filed herein on May 22, 1978, and substitute therefor the opinion filed this date.
PER CURIAM:


1
In light of Santa Clara Pueblo v. Martinez, --- U.S. ----, 98 S.Ct. 1670, 56 L.Ed.2d ---- (1978), this appeal is dismissed as to the tribal defendants The Crow Tribe of Indians of Montana, The Crow Indian Tribal Council, and Forest Horn.  Our previous order filed May 22, 1978 dismissing this appeal as to the federal defendants Bureau of Indian Affairs and James Canan is not affected hereby.



*
 Honorable William G. East, Senior United States District Judge for the District of Oregon, sitting by designation